EXAMINER’S AMENDMENT
This Office Action is in response to RCE filed May 4, 2021.
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Election/Restrictions
Claims 1 and 14 are directed to an allowable device.  Claims 3-5, 17 and 18, directed to a non-elected species previously withdrawn from consideration as a result of an election of species requirement, have been rejoined.  Claims 3-5, 17 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Claims 1 and 14 are directed to an allowable device.  Claims 8-13, directed to a non-elected invention previously withdrawn from consideration as a result of an election of invention requirement, have been rejoined.  Claim 8-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.


On the second to last line of claim 8, “the recessed gate” should be replaced with “the recessed gate electrode”.

Allowable Subject Matter
Claims 1-20 are allowed.
Claims 1, 8 and 14 is allowed, because Ohki et al. in view of Banerjee et al. do not disclose the newly added limitation “the dielectric layer is disposed directly 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakayama et al. (US 9,536,978)
Saito et al. (US 9,837,488)
Kuo et al. (US 9,111,851)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

August 26, 2021